DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 28-39, 47-50, 53-56, and 61-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helander, L, et al. “Red versus Blue light illumination in Hexyl 5-Anminolevulinate Photodynamic Therapy: The influence of Light Color and Irradiance on the Treatment Outcome in vitro”, herein after Helander, cited in IDS and in view of Groseth (WO/2014079972).
Regarding claim 26, Helander discloses photodynamic therapy for bladder cancer comprising the instillation into the bladder of a patient in need of such treatment of a composition (Page 2, section 2.1, Five human cancer cell lines were used in this 2) were used for all cell lines) thereof and exposing the inside of said bladder to blue light having a fluence rate of 1.5 to 12.5 mW/cm2. (Page 3, Fig. 2 description, three different irradiance values, 0.7, 3.5 and 7.0 mW/cm2, were used for all cell lines). Helander discloses the blue light is provided at a light dose of 0.2 to 15.0 J/cm2 (page 3 Fig. 2, page 4 section 3.1, As shown in Fig. 2, the overall light dose required to kill close to 100% of the cells varies from 0.2 to 1.4 J / cm2, depending on the cell line).
However Helander does not disclose hexyl 5-ALA ester (HAL) or a pharmaceutically acceptable salt thereof in a concentration of 0.1 to 5% by weight of the total weight of the composition. Groseth discloses hexyl 5-ALA ester (HAL) or a pharmaceutically acceptable salt thereof in a concentration of 0.1 to 5% by weight of the total weight of the composition (Page 19, lines 26-30, 5-ALA and derivatives of 5-ALA, generally, concentration ranges of 0.01 to 50% by weight, such as 0.05 to 20% by weight, or 1 to 10% by weight, e.g. 1 to 5% by weight, are suitable. For bladder PDT, 
With respect to claim 28, Helander discloses the inside of the bladder is exposed to blue light having a fluence rate of 2.5 to 7.0 mW/cm2 (page 2 section 2.2, e LED light source for blue light illumination LED type VL410-5-15, dominant wavelength 410 nm,   spectral half-wave width 18 nm allows for irradiance values up to 7.0 mW/cm2, page 3, Fig. 2 description, Three different irradiance values, 0.7, 3.5 and 7.0 mW/cm2, were used for all cell lines).
Regarding claim 29, Helander discloses the blue light is provided at a light dose of 0.3 to 8.0 J/cm2 (page 3 Fig. 2, page 4 section 3.1, As shown in Fig. 2, the overall light dose required to kill close to 100% of the cells varies from 0.2 to 1.4 J / cm2, depending on the cell line).
Concerning claim 30, Helander discloses the blue light is provided at a light dose of 0.3 to 8.0 J/cm2 (page 3 Fig. 2, page 4 section 3.1, As shown in Fig. 2, the overall light dose required to kill close to 100% of the cells varies from 0.2 to 1.4 J / cm2, depending on the cell line).
2 (page 2 section 2.2, e LED light source for blue light illumination LED type VL410-5-15, dominant wavelength 410 nm,   spectral half-wave width 18 nm allows for irradiance values up to 7.0 mW/cm2, page 3, Fig. 2 description, Three different irradiance values, 0.7, 3.5 and 7.0 mW/cm2, were used for all cell lines).
Regarding claim 32, Helander discloses white light is provided at a light dose of 0.4 to 26.5 J/cm2 (page 3 Fig. 2, page 4 section 3.1, As shown in Fig. 2, the overall light dose required to kill close to 100% of the cells varies from 0.2 to 1.4 J / cm2, depending on the cell line, The required light doses for near complete cell kill varied from 12.6 J/cm2).
Concerning claim 33, Helander discloses inside of the bladder is exposed to white light having a fluence rate of 5.0 to 12.5 mW/cm2 (page 2 section 2.2, e LED light source for blue light illumination LED type VL410-5-15, dominant wavelength 410 nm,   spectral half-wave width 18 nm allows for irradiance values up to 7.0 mW/cm2, page 3, Fig. 2 description, Three different irradiance values, 0.7, 3.5 and 7.0 mW/cm2, were used for all cell lines).
With respect to claim 34, Helander discloses white light is provided at a light dose of 0.6 to 15.0 J/cm2 (page 3 Fig. 2, page 4 section 3.1, As shown in Fig. 2, the overall light dose required to kill close to 100% of the cells varies from 0.2 to 1.4 J / cm2, depending on the cell line, The required light doses for near complete cell kill varied from 12.6 J/cm2).

Concerning claim 36, Helander discloses composition is an aqueous solution of HAL (Page 2, section 2.4, A stock solution of 10 mm HAL dissolved in PBS, phosphate buffered saline).
With respect to claim 37, Helander discloses composition is a solution of HAL in an aqueous buffer (Page 2, section 2.4, a stock solution of 10 mm HAL dissolved in PBS).
Regarding claim 38, Helander discloses composition is a solution of HAL in a phosphate buffer (Page 2, sections 2.3, 2.4, A stock solution of 10 mm HAL dissolved in PBS, phosphate buffered saline).
Concerning claim 39, Helander discloses the pH of said composition is in the range of 4.5 to 7.5 (Page 2, section 2.4, A stock solution of 10 mm HAL dissolved in PBS, adjusted to pH 6.0).
Regarding claim 47, Helander discloses  photodynamic therapy is used as adjuvant therapy in the treatment of bladder cancer (page 2, section 2.1, Page 2, section 2.1, Five human cancer cell lines were used in this study, all of them representative of a cancer type suitable for clinical HAL-PDT. The cell line A431 (ATCC CRL-1555) is an epidermoid carcinoma and serves as a model system for skin cancer. The A549 cell line (ATCC CCL-185) is a lung carcinoma and HeLa S3 (ATCC CCL-2.2) 
Concerning claim 48, Helander discloses photodynamic therapy is used as adjuvant therapy in the treatment of bladder cancer (page 2, section 2.1, Page 2, section 2.1, Five human cancer cell lines were used in this study, all of them representative of a cancer type suitable for clinical HAL-PDT. The cell line A431 (ATCC CRL-1555) is an epidermoid carcinoma and serves as a model system for skin cancer. The A549 cell line (ATCC CCL-185) is a lung carcinoma and HeLa S3 (ATCC CCL-2.2) is a cervical adenocarcinoma. WiDr (ATCC CCL-218) is a colorectal adenocarcinoma and T24 (ATCC HTB-4) is a transitional cell carcinoma from urinary bladder).
With respect to claim 49, Helander discloses bladder cancer is NMIBC and said method of photodynamic therapy is simultaneously carried out with a transurethral resection of NMIBC (page 2, section 2.1, Page 2, section 2.1, Five human cancer cell lines were used in this study, all of them representative of a cancer type suitable for clinical HAL-PDT. The cell line A431 (ATCC CRL-1555) is an epidermoid carcinoma and serves as a model system for skin cancer. The A549 cell line (ATCC CCL-185) is a lung carcinoma and HeLa S3 (ATCC CCL-2.2) is a cervical adenocarcinoma. WiDr (ATCC CCL-218) is a colorectal adenocarcinoma and T24 (ATCC HTB-4) is a transitional cell carcinoma from urinary bladder).
Regarding claim 50, Helander discloses bladder cancer is NMIBC and said method of photodynamic therapy is simultaneously carried out with a transurethral resection of NMIBC (page 2, section 2.1, Page 2, section 2.1, Five human cancer cell lines were used in this study, all of them representative of a cancer type 
Regarding claim 53, Helander discloses photodynamic therapy replaces or partially replaces other adjuvant therapies (abstract, page 1 section 1, while treatment by chemotherapy and radiation largely kill cells by apoptosis, apparently PDT may work through apoptosis, necrosis, autophagy, and even mitotic catastrophe).
Concerning claim 54, Helander discloses photodynamic therapy replaces or partially replaces other adjuvant therapies (abstract, abstract, page 1 section 1, while treatment by chemotherapy and radiation largely kill cells by apoptosis, apparently PDT may work through apoptosis, necrosis, autophagy, and even mitotic catastrophe).
With respect to claim 55, Helander discloses other adjuvant therapies are chemotherapy and/or immunotherapy (abstract, page 1 section 1, while treatment by chemotherapy and radiation largely kill cells by apoptosis, apparently PDT may work through apoptosis, necrosis, autophagy, and even mitotic catastrophe).
Regarding claim 56, Helander discloses other adjuvant therapies are chemotherapy and/or immunotherapy (abstract, page 1 section 1, while treatment by chemotherapy and radiation largely kill cells by apoptosis, apparently PDT may work through apoptosis, necrosis, autophagy, and even mitotic catastrophe).
With respect to claim 61, Helander discloses photodynamic therapy is used as neoadjuvant therapy in a method of treating bladder cancer (Page 2, section 2.1, Five 
Regarding claim 62, Helander discloses photodynamic therapy is used as neoadjuvant therapy in a method of treating bladder cancer (Page 2, section 2.1, Five human cancer cell lines were used in this study, all of them representative of a cancer type suitable for clinical HAL-PDT. The cell line A431 (ATCC CRL-1555) is an epidermoid carcinoma and serves as a model system for skin cancer. The A549 cell line (ATCC CCL-185) is a lung carcinoma and HeLa S3 (ATCC CCL-2.2) is a cervical adenocarcinoma. WiDr (ATCC CCL-218) is a colorectal adenocarcinoma and T24 (ATCC HTB-4) is a transitional cell carcinoma from urinary bladder).
Claims 41-46, 53-58, 63-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Helander in view of Groseth (WO/2014079972) as applied to claim 26 and 31 above, and further in view of Gierskcky (US 20050031541).  Helander in view of Groseth discloses the invention substantially as claimed however does not show the bladder is first exposed to white light and then to blue light and discloses a blue-light cystoscope is used as a light source to provide said blue light.
Regarding claim 41, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses inside of the bladder is first exposed to white light and then to blue light (Fig. 31, section 0129, 0200, visualized under white light and under 
Concerning claim 42, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses a blue-light cystoscope is used as a light source to provide said blue light (section 0200, After bladder evacuation, the bladder was inspected by using a cystoscope and mapped under white light followed by inspection and mapping of all fluorescing lesions using blue light). This allows for proper visualization of the treatment to the tissue. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Helander by adding the bladder is first exposed to white light and then to blue light as taught by Gierskcky in order to facilitate proper visualization of the treatment to the tissue.
With respect to claim 43, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses a blue-light cystoscope is used as a light source to provide said blue light and said white light (section 0200, After bladder evacuation, the bladder was inspected by using a cystoscope and mapped under white light followed by inspection and mapping of all fluorescing lesions using blue light). This allows for proper visualization of the treatment to the tissue.

Concerning claim 45, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses the inside of the bladder is exposed to blue light for a period of 2 to 20 minutes (section 0057, using a light source providing 80 mW blue light of wavelength in the range of about 375-440 nm and a human bladder with internal surface area of 300 cm.sup.2 (0.27 mW/cm.sup.2), light is administered for 12 minutes). This allows for proper blue light dosage to be applied to the tissue.
With respect to claim 46, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses the inside of the bladder is exposed to blue light for a period of 2 to 20 minutes (section 0057, using a light source providing 80 mW blue light of wavelength in the range of about 375-440 nm and a human bladder with internal surface area of 300 cm.sup.2 (0.27 mW/cm.sup.2), light is administered for 12 minutes). This allows for proper blue light dosage to be applied to the tissue.
Regarding claim 53, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses photodynamic therapy replaces or partially replaces other adjuvant therapies. (Section 0206, patients who are resistant to chemotherapy and/or BCG, or who don't tolerate these treatment modalities or cystectomy, may 
Concerning claim 54, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses photodynamic therapy replaces or partially replaces other adjuvant therapies (section 0206, patients who are resistant to chemotherapy and/or BCG, or who don't tolerate these treatment modalities or cystectomy, may receive HAL PDT). This allows for patients to receive cancer treatment when other treatments fail.
With respect to claim 55, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses other adjuvant therapies are chemotherapy and/or immunotherapy (section 0206, patients who are resistant to chemotherapy and/or BCG, or who don't tolerate these treatment modalities or cystectomy, may receive HAL PDT). This allows for patients to receive cancer treatment when other treatments fail.
Regarding claim 56, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses other adjuvant therapies are chemotherapy and/or immunotherapy (section 0206, patients who are resistant to chemotherapy and/or BCG, or who don't tolerate these treatment modalities or cystectomy, may receive HAL PDT). This allows for patients to receive cancer treatment when other treatments fail.
Concerning claim 57, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses other adjuvant therapy is BCG treatment (section 0206, patients who are resistant to chemotherapy and/or BCG, or who don't tolerate these treatment modalities or cystectomy, may receive HAL PDT). This allows for patients to receive cancer treatment when other treatments fail.

With respect to claim 63, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses bladder cancer is MIBC (Section 0047 detecting and treating urological lesions such as bladder cancer, for example carcinoma in situ, papillary lesions and invasive carcinoma, premalignant lesions such as hyperplasias and dysplasias, and cervical lesions such as cervical intraepithelial neoplasia, carcinoma in situ, and invasive carcinoma, and premalignant lesions such as atypical squamous cells of undetermined significance (ASCUS) or atypical glandular cells of undetermined significance). This allows for invasive bladder cancer to be treated properly.
Regarding claim 64, Helander in view of Groseth in view of Gierskcky, specifically Gierskcky discloses bladder cancer is MIBC (Section 0047, detecting and treating urological lesions such as bladder cancer, for example carcinoma in situ, papillary lesions and invasive carcinoma, premalignant lesions such as hyperplasias and dysplasias, and cervical lesions such as cervical intraepithelial neoplasia, carcinoma in situ, and invasive carcinoma, and premalignant lesions such as atypical squamous cells of undetermined significance (ASCUS) or atypical glandular cells of undetermined significance). This allows for invasive bladder cancer to be treated properly.
Claim Objections
Claim 40, 51-52, 59-60 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-39, 41-50, 53-58, 61-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792